                 Case 2:20-cv-00402-RSM Document 80 Filed 04/27/21 Page 1 of 3




 1                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   WILMINGTON TRUST COMPANY, as                     No. 2:20-cv-00402-RSM
     Owner Trustee, and F & L AVIATION IV,
10   LLC, as Beneficial Owner of aircraft             STIPULATION REGARDING BOEING
     bearing manufacturer’s serial number             DEADLINE TO ANSWER COMPLAINT
11   61329, and
                                                      NOTE ON MOTION CALENDAR:
12   BRILLIANT AVIATION LIMITED,                      April 21, 2021
     owner and operator of aircraft bearing
13   manufacturer’s serial number 62743,
14                          Plaintiffs,
15          v.
16   THE BOEING COMPANY and BOEING
     COMMERCIAL AIRPLANES, a division
17   of The Boeing Company,
18                          Defendants.
19

20          Plaintiffs Wilmington Trust Company; F&L Aviation IV, LLC; and Brilliant Aviation
21   Limited (“Plaintiffs”) and Defendants The Boeing Company and Boeing Commercial Airplanes1
22   (“Boeing”) stipulate that, pursuant to Local Civil Rules 10(g) and 7(d)(1) and Federal Rule of
23   Civil Procedure 15(a)(3), Boeing’s deadline to answer or otherwise respond to Plaintiffs’
24   Original Complaint or Plaintiffs’ Proposed Amended Complaint shall be no later than 14 days
25

26          1
             Although Boeing Commercial Airplanes is a named defendant, it is an internal business unit of
     The Boeing Company, not a separate legal entity.
      STIPULATION RE DEADLINE TO ANSWER                                           Perkins Coie LLP
      COMPLAINT AND ORDER (No. 2:20-cv-00402-                               1201 Third Avenue, Suite 4900
      RSM) – 1                                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92367700                                                                    Fax: 206.359.9000
                Case 2:20-cv-00402-RSM Document 80 Filed 04/27/21 Page 2 of 3




 1   after the Court rules on Plaintiffs’ Motion to Amend (Dkt. 73). If the Court denies Plaintiffs’
 2   Motion to Amend, Boeing shall answer or otherwise respond to Plaintiffs’ Original Complaint
 3   (Dkt. 1-2). If the Court grants Plaintiffs’ Motion to Amend, Boeing shall answer or otherwise
 4   respond to Plaintiffs’ Proposed Amended Complaint (Dkt. 73-1).
 5          Accordingly, all parties respectfully request that the Court enter an order setting Boeing’s
 6   deadline to answer or otherwise respond to Plaintiffs’ Original Complaint or Plaintiffs’ Proposed
 7   Amended Complaint to 14 days after the Court rules on Plaintiffs’ Motion to Amend.
 8          IT IS SO STIPULATED by and between the parties.
 9

10   DATED: April 21, 2021
11

12   s/ David M. Schoeggl                              s/ Eric J. Weiss
     David M. Schoeggl, WSBA No. 13638                 Harry H. Schneider, Jr., WSBA No. 9404
13   Callie A. Castillo, WSBA No. 38214                Eric B. Wolff, WSBA No. 43047
     Joseph D. Adamson, WSBA No. 54752                 Eric J. Weiss, WSBA No. 44807
14
                                                       Laura C. Hill, WSBA No. 49229
15   Lane Powell PC
     1420 Fifth Avenue, Suite 4200                     Perkins Coie LLP
16   Seattle, WA 98111-9402                            1201 Third Avenue, Suite 4900
                                                       Seattle, WA 98101-3099
     Telephone: 206.233.7000                           Telephone: 206.359.8000
17   Facsimile: 206.223.7107                           Facsimile: 206.359.9000
18   Email: schoeggld@lanepowell.com                   E-mail: HSchneider@perkinscoie.com
     Email: adamsonj@lanepowell.com                    E-mail: EWolff@perkinscoie.com
19   Email: castilloc@lanepowell.com                   E-mail: EWeiss@perkinscoie.com
                                                       E-mail: LHill@perkinscoie.com
20   Attorneys for Plaintiffs Wilmington Trust
     Company, F & L Aviation IV, LLC, and              Attorneys for Defendants The Boeing Company
21   Brilliant Aviation Limited                        and Boeing Commercial Airplanes
22

23

24

25

26

      STIPULATION RE DEADLINE TO ANSWER                                         Perkins Coie LLP
      COMPLAINT AND ORDER (No. 2:20-cv-00402-                             1201 Third Avenue, Suite 4900
      RSM) – 2                                                              Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92367700                                                                  Fax: 206.359.9000
                Case 2:20-cv-00402-RSM Document 80 Filed 04/27/21 Page 3 of 3




 1                                                 ORDER
 2          PURSUANT TO THE FOREGOING STIPULATION, IT IS SO ORDERED.
 3          The deadline for Boeing to answer or otherwise respond to Plaintiffs’ Original Complaint
 4   or Plaintiffs’ Proposed Amended Complaint shall be 14 days after the Court rules on Plaintiffs’
 5   Motion to Amend (Dkt. 73). If the Court denies Plaintiffs’ Motion to Amend, Boeing shall
 6   answer or otherwise respond to Plaintiffs’ Original Complaint (Dkt. 1-2). If the Court grants
 7   Plaintiffs’ Motion to Amend, Boeing shall answer or otherwise respond to Plaintiffs’ Proposed
 8   Amended Complaint (Dkt. 73-1).
 9

10          DATED this 27th day of April, 2021.
11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE
15   Presented by:
16   s/ Eric J. Weiss
17   Harry H. Schneider, Jr., WSBA No. 9404
     Eric B. Wolff, WSBA No. 43047
18   Eric J. Weiss, WSBA No. 44807
     Laura C. Hill, WSBA No. 49229
19
     Perkins Coie LLP
20   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
21   Telephone: 206.359.8000
     Facsimile: 206.359.9000
22   E-mail: HSchneider@perkinscoie.com
     E-mail: EWolff@perkinscoie.com
23   E-mail: EWeiss@perkinscoie.com
24   E-mail: LHill@perkinscoie.com

25   Attorneys for Defendants The Boeing Company
     and Boeing Commercial Airplanes
26

      STIPULATION RE DEADLINE TO ANSWER
      COMPLAINT AND ORDER (No. 2:20-cv-00402-
      RSM) – 3
     92367700
